Citation Nr: 9905721	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to an increased disability rating for residuals 
of chip fracture of the left ilium, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1975 to 
November 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied an 
increased disability rating for residuals of a chip fracture 
of the left ilium.

REMAND

In July 1997, the Board remanded this case for additional 
evidentiary development.   Unfortunately and notwithstanding 
the thorough and exhaustive efforts undertaken by the RO to 
prepare this case for appellate review, the Board finds that 
a remand is necessary.

In the context of requesting an increased disability rating 
for residuals of a chip fracture of the left ilium, the 
veteran has alleged that his low back pain, as well as his 
arthritis of the hip and spine are part of his service-
connected disability, and were in fact caused by the fracture 
that he sustained in service.  

The veteran's service connected disability originated as a 
result of a chip fracture to the left ilium that he sustained 
while he was in service.  However, injuries to the ilium, do 
not have specific diagnostic codes under the Schedule for 
Rating Disabilities.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  The Board 
finds that the veteran's service-connected residuals of the 
chip fracture of the left ilium should be rated by analogy 
under Diagnostic Code 5294. 

Evaluations under Diagnostic Code 5294 are based on the 
criteria for lumbosacral strain under Diagnostic Code 5295.  
Under Diagnostic Code 5295, a 10 percent disability rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  In order to warrant a 20 percent disability rating, 
there must be lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position. 

According to recent medical records, including the report of 
the VA examination that was conducted in compliance with the 
1997 remand, the veteran does have some other disorders in 
addition to the residuals of the inservice fracture that have 
been identified as arthritis of the hip, degenerative disc 
disease at L2-L3 with osteoarthritis, and radiculopathy of 
the left lower extremity with dextroscoliosis.  
A medical statement from Dr. Adelina Flores included an 
opinion to the effect that the veteran's major problem is 
arthritis of the hips, which causes him to move slowly, and 
that the arthritis in the veteran's low back and hips is 
related to his inservice injury.  It is observed that the RO 
was unable to obtain the veteran's medical records from Dr. 
Flores because the veteran failed to complete the necessary 
release forms for the RO to obtain such records. 

The veteran is informed that the Court has noted that the 
duty to assist is not a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v Derwinski, 1 
Vet.App.  at 193.  
As noted, the RO provided the veteran with an appropriate VA 
examination in compliance with the Board's 1997 Remand 
instructions.  However, during the VA examination of 1997, 
the examiner commented that he was in agreement with Dr. 
Flores, and certainly felt that considering the type of 
injury the veteran had, his osteoarthritis was most likely 
related to his service-connected injury. 

The Board notes that the RO has not undertaken action to 
adjudicate the issue of service connection for arthritis of 
the hip, degenerative disc disease at L2-L3 with 
osteoarthritis, and radiculopathy of the left lower extremity 
with dextroscoliosis.  These issues were referred to the RO 
by way of Introduction in 1997.  

According to the medical evidence, the veteran currently has 
significant level of functional loss, including pain on 
motion, but the medical evidence is conflicting and ambiguous 
as to whether his actual level of impairment is due to the 
severity of his current nonservice-connected conditions, and 
whether those conditions should be considered as part of his 
service-connected disability.  In light of the anatomical 
localization of these additional disabilities, the Board 
finds that a resolution of this matter one way or another 
would certainly have an impact on the disability rating to be 
assigned for the impairment created by the totality of 
manifestations associated with the service-connected 
disorder.  That question is "inextricably intertwined" with 
the issue of increased rating for the veteran's service-
connected fracture of the left ilium.  (See Harris v. 
Derwinski, 1 Vet.App. 180 (1991) where the Court stated that 
it would not review appeals in a "piecemeal" fashion.) 

In light of the nature of the veteran's complaints and the 
recent medical comments regarding a possible relationship 
between his service-connected fracture and the arthritis of 
the hip, degenerative disc disease at L2-L3 with 
osteoarthritis, and radiculopathy of the left lower extremity 
with dextroscoliosis, the Board finds that another remand for 
further development of the evidence in this regard is 
necessary.  Hyder v. Derwinski, 1 Vet. App. 22 (1991). The 
adjudication of these matters is critical to the adjudication 
of the issue properly on appeal because it involves the 
assessment of the degree of disability caused by the service-
connected disorder.  
Therefore, RO should seek to clarify and /or adjudicate these 
additional matters. 

Accordingly, the case is remanded to the RO for the following 
development:

1. The RO should contact the veteran and 
request him to provide a list of all 
private medical treatment that he has 
received for his claimed disabilities 
since 1997.  He should be requested to 
provide the necessary authorization for 
the release of information to the VA.  
The veteran is advised that the Board is 
particularly interested in obtaining all 
the records of the treatment afforded to 
him by Dr. Adelina Flores, and that 
failure to provide those records or to 
cooperate in any way with the development 
of his claim could result in an adverse 
decision. Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  If subsequent VA treatment has 
been provided to the veteran, all the 
records of the treatment should be made 
part of the claims folder.

2.  Subsequently, the RO should refer the 
case to the physician who conducted the 
examination in 1997 in order to obtain a 
medical opinion. The physician should 
undertake a longitudinal review of the 
veteran's medical history for the purpose 
of determining the most probable 
etiology(ies) for the diagnosed arthritis 
of the hip, degenerative disc disease at 
L2-L3 with osteoarthritis, and 
radiculopathy of the left lower extremity 
with dextroscoliosis.   In this regard, 
and after reviewing all the medical 
history on file, including the opinion of 
Dr. Flores, the physician should provide 
a specific medical opinion on whether 
there is a cause-and-effect relationship 
between the veteran's chip fracture of 
the left ilium in service and the 
subsequent development of arthritis of 
the hip, degenerative disc disease at L2-
L3 with osteoarthritis, and radiculopathy 
of the left lower extremity with 
dextroscoliosis.  In other words, the 
physician should specify whether the chip 
fracture of the left ilium in any way 
caused, contributed or resulted in the 
veteran's development of arthritis of the 
hip, degenerative disc disease at L2-L3 
with osteoarthritis, and radiculopathy of 
the left lower extremity with 
dextroscoliosis.  If there is no medical 
possibility of such, the physician should 
clearly and unequivocally indicate so and 
should state, based on the medical 
records on file, the approximate date of 
onset of these additional disorders.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions reached.  The report of 
the medical opinion should be associated 
with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Upon completion of the above, the RO 
should undertaken action to decided the 
issue of service connection for arthritis 
of the hip, degenerative disc disease at 
L2-L3 with osteoarthritis, and 
radiculopathy of the left lower extremity 
with dextroscoliosis.  Then, the RO 
should decide the issue of increased 
disability rating for residuals of chip 
fracture of the left ilium that is 
currently on appeal.

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.   If 
the issue of service connection for 
arthritis of the hip, degenerative disc 
disease at L2-L3 with osteoarthritis, and 
radiculopathy of the left lower extremity 
with dextroscoliosis is denied, it should 
not be made part of the appeal, unless 
all applicable appellate procedures are 
followed and completed.  See 38 C.F.R. 
§ 20.302 (1998).

6.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the appealed issue that is the subject 
of this remand.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition of the issue on appeal. .  The veteran need take 
no further action until he is further informed and no 
inference should be drawn regarding the final disposition of 
this claim as a result of this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals






 Department of Veterans Affairs

